DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final amendment was received from the applicant on April 25, 2022.
Claim 10 has been cancelled.
Claims 1-9 and 11-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The towfish as claimed is not shown or suggested in the prior art because of the use of a towfish which includes a bracket that is capable of rotational movement about a horizontal axis that is perpendicular to a horizontal main direction, a cable that is attached to said bracket, and at least one appendage that is configured to generate a downwardly directed hydrodynamic lift force when said towfish is towed by said cable, where said towfish is further comprised of a cam and a cam follower that are each secured to one of said appendage and said bracket, said cam follower being configured to press against a shape of said cam as said bracket rotates about said horizontal axis.
The prior art as disclosed by Societe Eca (GB 2,244,249 A) shows the use of a towed hydrodynamic device which is comprised of at least one flap that is configured to generate a downwardly directed hydrodynamic lift force, a bracket that is configured for rotational movement about a horizontal axis that is perpendicular to a horizontal main direction, and a cable that is attached to said bracket, where a linkage bar connects said bracket with said at least one flap so that an orientation of said flap is dependent on an angle between said bracket and said device defined on a basis of said horizontal main direction.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 29, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617